Citation Nr: 1738032	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  09-23 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for left ear hearing loss.

3.  Entitlement to a compensable rating for residuals of a left wrist ganglionectomy.

4.  Entitlement to a compensable rating for residuals of a laceration of the distal interphalangeal tendon of the fourth digit of the left hand.

5.  Entitlement to a compensable rating for a residual scar status post-removal of seborrheic keratosis.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:   Douglas A. Kugal, Attorney-at-Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969 and from March 1975 to August 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

By way of background, the RO denied a compensable rating for residuals of a left wrist ganglionectomy in a June 2008 rating decision.  The Veteran filed a timely notice of disagreement as to that decision, and subsequently perfected an appeal through a July 2009 statement expressing disagreement with the left wrist rating which was accepted in lieu of a formal substantive appeal by the RO. 

As that claim was pending, the Veteran filed a November 2010 informal claim for TDIU, which was accepted by the RO as a claim for TDIU as well as a claim for increased ratings for PTSD, tinnitus, left ear hearing loss, residuals of a left hand fourth finger laceration, and residuals of seborrheic keratosis removal.  These issues were all adjudicated in the May 2011 rating decision, in response to which the Veteran's properly perfected an appeal. 

During the course of the appeal, the Veteran's representative requested an informal hearing with a decision review officer concerning the Veteran's appeal.  There is no evidence that such a hearing was held.  However, in a July 2015 phone call the representative indicated that he no longer wanted an informal conference, and requested that the appeals be processed.  As such, the Board finds the hearing request has been withdrawn, and it may proceed with the adjudication of the claim.

The Board denied an increased rating claim for tinnitus and remanded the issues considered herein for additional development and adjudication in April 2016.  The required development has been completed and the case has been returned to the Board for further appellate adjudication.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's service connected PTSD manifests in symptoms sufficient to result in total occupational and social impairment.

2.  The preponderance of the evidence indicates that the left ear hearing loss is manifested by no worse than Level I hearing.

3.  The preponderance of the evidence indicates that the Veteran's left wrist instability with degenerative joint disease is manifested by pain, tenderness, stiffness and limited motion, but not by ankylosis.

4.  The preponderance of the evidence indicates that the Veteran's residuals of a laceration of the distal interphalangeal tendon of the fourth digit of the left hand does not manifest in ankylosis or arthritis.

5.  The preponderance of the evidence indicates that the Veteran's residual scar status post-removal of seborrheic keratosis is not unstable, is not painful, is superficial and does not cause any additional disability.

6. The Veteran asserts that his unemployability is due to his PTSD.

CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for PTSD have been met and the issue of TDIU is moot.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, 4.16, Diagnostic Code 9411 (2016).

2.  The criteria for a compensable rating for the Veteran's left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.85, 4.86, 4.87, Diagnostic Codes 6100 (2016).

3.  The criteria for a rating of 10 percent, but no more, for a left wrist disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5214 (2016).

4.  The criteria for a compensable rating for a left ring finger disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5229 (2016).

5.  The criteria for a compensable rating for a residual scar status post-removal of seborrheic keratosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7804, 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In August 2006 (for the left wrist) and December 2010 (for other disabilities) letters the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claims for increased ratings, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence that pertains to the claim.  Thus, adequate notice was supplied to the Veteran prior to the initial adjudication by the RO.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Moreover, the provisions of 38 C.F.R. § 4.59 , which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27  (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran's PTSD is currently rated as 50 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

A 10 percent rating is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that in accordance with the General Rating Formula for Mental Disorders, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the Rating Formula lists specific symptoms that are indicative of total impairment, the United States Court of Appeals for Veterans Claims has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2008).  

The Veteran contends he had total occupational and social impairment due to his PTSD.

An August 2010 VA psychiatric examination report indicates that the Veteran's PTSD symptomatology would have a moderate level of impact on his work environment; further noting that the Veteran's depressed and irritable moods would make it challenging for him to interact in a positive manner with most co-workers.  An addendum dated February 2011 indicates that although the examiner did not believe that the Veteran was unemployable solely due to PTSD, the environment in which he could work would be very limited.

A February 2011 VA treatment note indicates that the Veteran was unable to maintain gainful employment due to his psychiatric symptoms.
	
A June 2012 statement from a private psychiatrist indicates that the Veteran was incapable of tolerating even "low stress" in the workplace.

A June 2014 VA examination indicates that the Veteran had irritability and memory problems but that he would be reliable and productive in the workplace.

A January 2017 letter from the Veteran's private provider indicates that the Veteran's GAF score was 35 and that he was 100 percent unable to work due to his PTSD.

A March 2017 letter from the Veteran's VA provider indicates that the Veteran's psychiatric symptoms cause significant impairment socially, vocationally, and personally.

Thus, taking into account the many opinions of record indicating either significant or total occupational impairment due to the Veteran's PTSD, the preponderance of the evidence indicates that the Veteran is totally occupationally impaired due to the manifestations of his PTSD.  Thus, a 100 percent disability rating is granted for PTSD.


Hearing Loss, Left Ear

The Veteran contends that he is entitled to a compensable rating for left ear hearing loss.

The Veteran's left ear hearing loss is rated as noncompensably disabling under Diagnostic Code 6100.  Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85 (a) and (d). 

To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

On the VA audiological evaluation in July 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
15
25
35
45
30

The examiner indicated that the speech discrimination score was 92 percent in the left ear.  The results are consistent with Level I hearing on the left, utilizing Table VI; which warrants a noncompensable rating according to Table VII.

On the VA audiological evaluation in January 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
20
40
55
34

The examiner indicated that the speech discrimination score was 96 percent in the left ear.  The results are consistent with Level I hearing on the left, utilizing Table VI; which warrants a noncompensable rating according to Table VII.

On the VA audiological evaluation in January 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
10
15
50
60
34

The examiner indicated that the speech discrimination score was 100 percent in the left ear.  The results are consistent with Level I hearing on the left, utilizing Table VI; which warrants a noncompensable rating according to Table VII.

The Veteran is only service-connected for hearing loss of the left ear.  38 C.F.R. § 4.85(f) provides that if impaired hearing is service-connected in only one ear, the nonservice-connected ear will be assigned a hearing impairment designation of I, subject to 38 C.F.R. §  3.383.  

Effective from December 6, 2002, 38 C.F.R. §  3.383  was amended to provide that where hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the hearing impairment in the other ear is considered a disability under § 3.385, the hearing impairment in the non service-connected ear will be considered in evaluating the service-connected disability.  69 Fed. Reg. 48148-50 (August 9, 2004) [codified as amended at 38 C.F.R. §  3.383 (a)].  As noted above, the hearing impairment in the Veteran's left ear is not to a compensable degree.  Therefore, the hearing impairment in the non service-connected right ear is not for consideration in evaluating the service-connected disability.

Thus, the evidence of record fails to show that the Veteran's left ear hearing loss warrants a compensable evaluation.

Left Wrist

The RO has assigned the Veteran's left wrist disability ratings under 38 C.F.R. § 4.71a , Diagnostic Code (DC) 7805, apparently due to the scar left from the ganglionectomy.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

Diagnostic Code 5215 [wrist, limitation of motion of] provides for the assignment of a 10 percent disability rating with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  The 10 percent rating is the maximum rating provided under Diagnostic Code 5215.

Normal range of motion of the wrist is 0 to 70 degrees dorsiflexion, 0 to 80 degrees palmar flexion, 0 to 45 percent ulnar deviation, and 0 to 20 percent radial deviation. 38 C.F.R. § 4.71, PLATE I (2016).

Diagnostic Code 5214 [wrist, ankylosis of], which is the only other diagnostic code which specifically references the wrist, is not appropriate for application in this case because there is no evidence of ankylosis in the record.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved.  When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The 20 and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003, Note (1). 

The Veteran was afforded a VA examination in July 2007.  The examiner indicated that there was no evidence of ankylosis and that left wrist dorsiflexion was to 24 degrees with palmar flexion to 37 degrees.  A left wrist x-ray was normal.

A January 2008 VA treatment note indicates that the Veteran's EMGs, MRIs and x-rays are all normal of the left wrist.

An April 2008 private treatment note does not indicate dorsiflexion or palmar flexion degrees.

In February 2009, the Veteran was afforded an additional VA examination for his wrist.  The Veteran's palmar flexion was to 20 degrees and dorsiflexion was to 20 degrees, stopping due to pain.

A February 2011 VA examination report indicates dorsiflexion on the left from 0 to 15 degrees and palmar flexion from 0 to 15 degrees.  After repetitive motion, left dorsiflexion and palmar flexion were from 0 to 10 degrees.  There was no ankylosis and x-rays were normal.

In November 2011, a VA examination revealed palmar flexion on the left to 80 degrees with no objective evidence of painful motion and dorsiflexion to 70 degrees with no objective evidence of painful motion.  The results were the same after repetitive testing.

A June 2014 VA examination indicates left wrist dorsiflexion to 25 degrees when considering painful motion and to 45 degrees of palmar flexion when considering painful motion.  Arthritis due to the in-service injury was established by VA testing.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's left disability warrants a 10 percent disability rating for painful motion; however, is against a rating in excess of 10 percent throughout this appeal period. As explained in detail above, the Veteran's wrist is not manifested by ankylosis of any sort.  Painful motion is indeed recognized, compensation for which is found in the 10 percent rating assigned, which is the maximum for limitation of motion of the wrist.  There is, therefore, no additional rating available under DC 5003. 38 C.F.R. § 4.71a , DC 5003, Note (1).  For an increase based upon limitation of motion, above what is granted herein, the evidence must show ankylosis in the Veteran's wrist.  38 C.F.R. § 4.71a , DC 5214. 

According, most recently, to an August 2014 VA scar examination, the left wrist scar from the removal of the left wrist ganglion cyst is 4.5 x 0.1 cm, linear, flat, hypopigmented, asymptomatic, not painful and doesn't affect function.  Thus, there is no indication that a separate rating is warranted for a residual scar.

Thus, the Board finds that the Veteran's left wrist disability warrants a 10 percent rating, but not more, during the entirety of the relevant period.

Fourth Finger, Left Hand

Under DC 5230, a 0 percent rating is prescribed for any limitation of motion of the major or minor ring or little finger.  A 0 percent rating is the only (and maximum) rating available under the diagnostic code.  DC 5227 for ankylosis of the major and minor ring or little finger similarly provides a 0 percent rating for unfavorable or favorable ankylosis.  38 C.F.R. § 4.71a.

A November 2009 VA treatment note indicates that the Veteran has an inability to fully flex his left fourth finger lacking approximately 3 cm to full flexion.

September 2010 and February 2011 VA examinations indicate that there is limitation of motion with pain; however, there was no ankylosis.  A February 211 x-ray of the hands indicates no abnormality.

A June 2014 VA examination indicates no limitation of motion or evidence of painful motion in the left fourth finger and no objective indication of arthritis established by VA testing.

Thus, as the preponderance of the evidence is against a finding of arthritis or ankylosis, even with consideration of pain, the Board must deny the Veteran's claim for a compensable rating for his left hand, fourth finger disability.

Scar from Removal of Seborrheic Keratosis, Left Anterior Chest

The Veteran's residual of the removal of seborrheic keratosis on the left anterior chest  is rated as 10 percent under DC 7804.  38 C.F.R. § 4.118. 

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating. Five or more scars that are unstable or painful warrant a 30 percent rating.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118. 

A February 2011 VA examination indicates that the Veteran's scar was 0.5 cm in diameter; not painful and  it was superficial; with no signs of skin breakdown; no inflammation, no edema, no keloid formation and no other disabling effects.

A June 2014 VA examination indicates that the Veteran had a scar on his left anterior chest which was round, flat, 0.7 cm and did not affect function.  The scar was not painful, unstable, and it was superficial.

Thus, the Board finds that the preponderance of the evidence is against a compensable rating for the Veteran's scar on the left anterior chest.  In this regard, the Board notes that there is no evidence that the scar is unstable, painful or causes any additional disability. 

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2016).

If the Veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

In this case, the Veteran asserts that he is unable to work due to his PTSD and has sent in various medical opinions supporting this contention.  Since the Veteran is being assigned a total schedular rating for PTSD, the matter of whether this disability warrants a TDIU is moot.  See 38 C.F.R. § 4.16.  


ORDER

Entitlement to an initial rating of 100 percent for PTSD is granted, subject to the regulations applicable to the payment of monetary benefits.

Entitlement to a compensable rating for left ear hearing loss is denied.

Entitlement to a rating of 10 percent for residuals of a left wrist ganglionectomy is granted, subject to the regulations applicable to the payment of monetary benefits.

Entitlement to a compensable rating for residuals of a laceration of the distal interphalangeal tendon of the fourth digit of the left hand is denied.

Entitlement to a compensable rating for a residual scar status post-removal of seborrheic keratosis is denied.

Entitlement to a TDIU is dismissed.





____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


